139 S.W.3d 238 (2004)
Robert McVEIGH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62518.
Missouri Court of Appeals, Western District.
July 27, 2004.
Deborah Daniels, Jefferson City, MO, for respondent.
Ruth Sanders, Kansas City, MO, for appellant.
Before: HARDWICK, P.J., SPINDEN and NEWTON, JJ.

ORDER
PER CURIAM.
Robert McVeigh appeals the denial of his Rule 29.15 motion after an evidentiary hearing. McVeigh alleges his trial counsel was ineffective in failing to object to a redirect examination that went beyond the scope of cross-examination. Upon review of the record, we affirm the denial of postconviction relief because McVeigh was not prejudiced by his counsel's conduct. We have provided the parties with a Memorandum explaining the reasons for our decision *239 because a published opinion would have no jurisprudential value.
Affirmed. Rule 84.16(b).